[Cite as State ex rel. DeDonno v. Mason, 128 Ohio St. 3d 412, 2011-Ohio-1445.]




   THE STATE EX REL. DEDONNO, APPELLANT, v. MASON, JUDGE, APPELLEE.
                      [Cite as State ex rel. DeDonno v. Mason,
                       128 Ohio St. 3d 412, 2011-Ohio-1445.]
A dismissal other than on the merits ordinarily does not prevent a party from
        refiling the action and thus is ordinarily not a final, appealable order —
        Court of appeals’ judgment denying writ of mandamus to compel judge to
        issue a final, appealable order affirmed.
   (No. 2010-1903 — Submitted March 23, 2011 — Decided March 31, 2011.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                       Nos. 95431 and 95498, 2010-Ohio-4903.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying appellant
Gregory Smith DeDonno’s request for a writ of mandamus to compel appellee,
Cuyahoga County Court of Common Pleas Judge Lance T. Mason, to issue a
final, appealable order in a civil case instituted by DeDonno.
        {¶ 2} Judge Mason acted within his discretion to dismiss the case
because of DeDonno’s failure to comply with a court order. See Civ.R. 41(B)(1).
The action was dismissed without prejudice, which, by rule, is not a final,
appealable order. See Civ.R. 41(B)(3). “Ordinarily, a dismissal ‘other than on
the merits’ does not prevent a party from refiling and, therefore, ordinarily, such a
dismissal is not a final, appealable order.” Natl. City Commercial Capital Corp.
v. AAAA At Your Service, Inc., 114 Ohio St. 3d 82, 2007-Ohio-2942, 868 N.E.2d
663, ¶ 8. Extraordinary relief in mandamus is thus not available.
                                                                      Judgment affirmed.
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       Gregory Smith DeDonno, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and Charles
E. Hannan, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        2